Adams, J.,
dissenting. — The plaintiff furnished goods which were consumed in the defendant’s family as family supplies, and the defendant had the benefit of them. I think lie ought to pay for them. ITe might, of course, forbid merchants to furnish family supplies (not strictly necessaries) on credit, and in cases where he should do so he would be justified in returning the goods and repudiating the purchase. But, where the goods are retained and consumed in his family, I think that he becomes liable to pay for them by implied contract arising under the statute, if not at common law.